Title: Orderly Book, 20 November 1758
From: Washington, George
To: 



[20 November 1758]

Camp at Turtle Creek Novemr 20th 1758
B. O. the following disposition is this day to be made and Continued till further Orders.
The 1st Virginia Regimt into 5 Divisions[:]
Cols. Company and Capt. Robert Stewarts Commanded by Capt. Blagg.
Lt Cols. and Capt. Waggoners by Capt. Waggoner.
Major Lewis’s and Capt. McNeills by Capt. McNeill.
Capt. Woodwards and Capt. Mckenzies by Capt. Mckenzie.
Capt. Bullitts and Capt. Waltr Stewarts By Capt. Bullitt.
Each of these divisions is to be Subdivided into as many Platoons as there are Sub[altern]s and each platoon to be divided into two, Commanded by Serjts, if there should not be a Sufficient Number of Serjts the best Qualified of the Corporals are

to make up the Deficiency; each Sub. is to be answerable for his platoon and each Capt. for his Division.
Taking Care to have their Arms Amunition &c. Constantly kept in the best order (Mr [David] Kennedy to do duty as an Officer and rank as Ens[ign] in Capt. McNeills Division).
The two Companys of Artificers to be Commandd by their own Captains and divided into as many Platoons as there are Subs. in them.
The Carolineans to be under the Immediate Care of Capt. Pen [Paine] and divided into three Platoons each Sub. taking one, The Maryland Companies to be form’d into two Divisions and each Division Subdivided into two Platoons each platoon to be commanded by a Sub.
The Lower Countys Companys to be formed into 2 Divisions and each Division subdivided into 2 platoons each Platoon Commanded by a Sub.
As this method is Calculated to prevent the Men of different Corps, or Different Companies from being mixt, it is recommended in the warmest manner to the Commanding Officer of each, that in all Dutys each Officer and his platoon be kept as much together as the nature of the Service will admit Off—The Commanding Officer of each Corps is Immediately to set about forming the Troops into the above order that nothing may be left to do when orderd on Service.
It is hop’d that as our Honour Interest and in fine Our all depends on the Happy Issue of the Service we are Just going on, that the Officers will in a particular Manner exert themselves in giting every thing in the best order, and not be sparing of their pains at this Critical Juncture, and in Case of Action it is particularly recommended to each Officer to keep their Men Calm and prevent their Throwing away their fire which they are too apt to do when in a hurry, and as many Inconveniences have been seen to arrise from the Subs. marching at the head of their Platoon they are for the future (as a Capt. will March at the Head of each Division) Place a Trusty Serjt in the Front and to March in the rear themselves taking Care to keep up their Men properly and from mixing with those of another Platoon.
The Nicest Inspection is this evening to be made into the Mens Arms, the Officers are not to Trust this to Serjeants but do it themselves nor are they to be Deceivd by the Soldiers puting

a little fresh Powder in their Pans but to have the priming thrown out, The touch hole pricked and See that Dry powder Comes out as it is better to have a little Powder waisted than be deceivd in the Arms.
(The Arms that they have any Suspicion Off to be drawn.)
         
General Orders
Parole Fort Cumberland
Field Officer for to Morrow Lt Colo. Mercer.
All former Standing orders to be obeyd.
Washingtons Camp November 20th 1758
After Orders
The Arms and Ammunition of the Troops to be reviewd to morrow morning and Immediately put in the best order.
One Brigadier 1 Colo. 1 Lt Colo. and 1 Major to be appointed for the day to morrow.
Brigadier Bouquet, Colo. Wm Byrd, Lt Colo. Mercer and Major Campbell.
The Troops are to be informd that any Partys of Indians whom they meet Carrying a red rag at the end of a Pole are to be receivd as friends and likewise any Single Indians wearing a blue and red badge about their Heads as well as a Yellow one.
Brigadier Washingtons Brigade is to Parade to morrow morning at day break & March to Open the road forward to the old Path.
Tools to be taken from the Train &c. and Capt. [Harry] Gordon Will order the delivery of them.
And Mr Bassett will attend them. Mr Shelby will blaze the road and give the necessary Directions to the Partys.
100 Men of the North Carolina & Maryland Companies to be Detached towards the Enemys Fort to make Discoveries.
They are to be divided into 5 Different partys whereof the Middle one is to be Commanded by their Commanding Officer and to keep the path towards the Fort taking Particular Notice of the roads Rivulets Hills &c. and may Detach a small Scouting Party before him as far as they well ought to venture without discovering themselves to the Enemy.
The Other four Partys are to be divided, two upon the right and two upon the left each party Taking Care to keep at about two miles distance one from another but so as to be within hearing

and Sustaining who ever may be Attacked either on the right or on the left.
The Party’s are to advance at least 12 Miles towards the Fort, and wait the return of the small Party that they send forward who upon their return are to make the best of their way back to Camp and report what they have Learnd.
B. O.
The Troops to draw provisions to Compleat them to, to morrow night and as they will then return to Camp they need not Carry their Baggage But may leave a Batman of each Division to take Care of it.
So soon as the Troops are under Arms each Officr is with Great Care to examine the Arms Amunition and Flints of his platoon and see that every thing is put in the best order.
Colo. Dagworthy is to apply to the Qr Mastr General for Guides.
The Troops are to draw their provisions at 5 OClock in the Morning & have an Hour to dress it.
